Fourth Court of Appeals
                                San Antonio, Texas
                                     December 4, 2015

                                   No. 04-15-00110-CV

            IN RE THE ESTATE OF WILLIAM H. MCNUTT, DECEASED,

                       From the County Court, Kimble County, Texas
                                   Trial Court No. 2284
                         Honorable Joe Loving, Jr., Judge Presiding


                                      ORDER

      The appellant’s motion for leave to file post submission letter brief is hereby GRANTED.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court